EXHIBIT 10.1

 

DEVELOPMENT AGREEMENT

 

BETWEEN

 

UNITED PROPERTIES INVESTMENT LLC

 

AND

 

GRANITE CITY FOOD & BREWERY, LTD.

 

April 30, 2008

 

--------------------------------------------------------------------------------


 

DEVELOPMENT AGREEMENT

 

THIS DEVELOPMENT AGREEMENT (hereinafter referred to as this “Agreement”), made,
entered into and effective this 30th day of April, 2008, by and between GRANITE
CITY FOOD & BREWERY, LTD., a Minnesota corporation, hereinafter referred to as
“Granite City”, and UNITED PROPERTIES INVESTMENT LLC, a Minnesota limited
liability company, hereinafter referred to as “Developer.”

 

WITNESSETH:

 

WHEREAS, Granite City operates casual dining restaurants featuring on-premises
breweries under the name “Granite City Food & Brewery®”; and

 

WHEREAS, Granite City desires to enter into a development agreement with
Developer for the purpose of Developer building such facilities and leasing them
to Granite City; and

 

WHEREAS, Developer desires to construct and develop Granite City Food & Brewery
restaurants (each a “Restaurant” and in the aggregate, the “Project”) at
locations as determined by Granite City and Developer; and

 

WHEREAS, Granite City is willing to provide Developer with building plans and
specifications and construction management expertise about the Granite City
Food & Brewery Restaurants that has been developed by Granite City; and

 

WHEREAS, Developer shall provide human resources and expertise to finance,
construct and develop the Restaurants;

 

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
in this Agreement and for other good and valuable consideration, the parties
hereby contract as follows:

 

SECTION 1
DEVELOPMENT SERVICES

 

1.1                                 Developer shall perform all services
relating to the development of the Restaurants, oversee the construction of each
Restaurant, and perform such services and carry out such responsibilities with
respect to the Restaurants as are set forth herein, and such additional duties
and responsibilities as are reasonably within the general scope of such services
and responsibilities.

 

1.2                                 Developer’s services shall consist of the
duties set forth in the following subparagraphs of this Section 1.2 and as
provided elsewhere in this Agreement:

 

(a)                                Developer shall be responsible for developing
and constructing all elements of the Restaurant except for the Tenant’s Work and
except for any task specifically allocated to Granite City in Section 2.1
herein.

 

2

--------------------------------------------------------------------------------


 

(b)                               Work with Granite City to establish mutually
acceptable Project cost goals and to establish a Total Project Cost (as defined
in Section 7.1(c) herein) for each Restaurant approved by Granite City
(“Approved Total Project Cost”).

 

(c)                                Negotiate the terms and conditions of the
purchase agreements or ground lease agreements between Developer and land owners
to be used to acquire all properties related to the development (“Land
Agreement”).

 

(i)                                     Prior to negotiating a Land Agreement
for a Restaurant site, Developer shall consult with Granite City concerning the
basic terms and conditions of such agreement.  The final Land Agreement shall be
subject to the written consent of Granite City which shall not be unreasonably
withheld.

 

(ii)                                  Developer shall provide Granite City
copies of the following documents prior to closing the Land Agreement for such
property for each Restaurant:

 

(1)                                  Title Insurance Commitment and copies of
all documents constituting an exception to title.

 

(2)                                  Survey meeting ALTA/ACSM Land Title
Standards, whenever possible, and if not possible, such surveys as can be
procured as close to such standards as possible at reasonable cost.

 

(3)                                  All environmental audits, tests and
reports.

 

(4)                                  All geotechnical investigation reports.

 

(iii)                               Enter into the Lease with Granite City or
with a subsidiary of Granite City guarantied by Granite City pursuant to
Section 7 herein.  The Lease shall be based on the standard Granite City form to
be negotiated and agreed upon by the parties and attached as Exhibit A, all
post-execution of this Agreement.

 

(iv)                              Close the Land Agreement and thereby acquire
the Restaurant site in time to commence construction per the Development
Schedule in Section 3 herein.

 

(d)                               Negotiate the terms and conditions of a
Guaranteed Maximum Cost construction contract between Developer and a general
contractor (“Construction Contract”) after obtaining bids on the construction of
the Restaurant from three general contractors for the construction work being
performed by Developer at a specific site (“Contractor’s Work”).  The total
construction cost of Contractor’s Work shall be limited to a “Guaranteed Maximum
Cost.”  Prior to negotiating a Construction Contract, the Developer

 

--------------------------------------------------------------------------------


 

shall consult with Granite City concerning the basic terms and conditions of
such contract, and perform appropriate financial due diligence.  The final
Construction Contract shall be subject to the written consent of Granite City
not to be unreasonably withheld including but not limited to approval of all
contractor warranties, allowable costs, disallowed costs, fee amount, overhead
amount, insurance requirements, indemnities, and “Completion Date.”  The
Developer shall cause the general contractor to coordinate Tenant’s Work as set
forth on Exhibit C in conjunction with Contractor’s Work to achieve substantial
completion.  Provided the General Contractor has adequate expertise in Tenant
Work, Developer and Granite City anticipate to attempt to utilize the same
contractor for Contractor’s Work and Tenant’s Work with separate contracts
between the contractor and each party for the specific work.  The Developer may
select a related party as the general contractor but only with Granite City’s
prior written consent.

 

(e)                                The Restaurant Project will be deemed
substantially complete when (i) governmental approvals, permits and inspections
have been achieved or passed for Contractor’s Work, and (ii) the only legal or
functional impediment to Granite City conducting its Restaurant operations in
the Restaurant is completion of the Tenants Work, and (iii) when the Restaurant
Project’s external and internal appearance is appropriate for public operations;
subject to minor punchlist items to be completed during the completion of the
Tenants Work.  The parties shall discuss the selection of each general
contractor prior to selection and such general contractor shall be subject to
Granite City’s written approval which shall not be unreasonably withheld.

 

(f)                                  Consult with Granite City prior to entering
into any Construction Contract as to which contracts Granite City believes
should be awarded on a competitive bidding process, not to require acceptance of
the lowest bid and further to provide for such bidding process.  Developer,
through its Project Manager, will obtain at least three competitive bids for
each site.

 

(g)                               Consult with Granite City as to which
furniture, fixtures and equipment shall be included or excluded from the
Construction Contract.

 

(h)                               Determine local code requirements in order to
assure that such code requirements are satisfied by the plans and specifications
referenced in the initial request for construction bids and construction
contracts (as opposed to requiring change orders).

 

(i)                                   Negotiate the terms and conditions of a
contract with an architectural firm, which firm and contract is acceptable to
Granite City, such contract shall include provisions to provide final drawings
and construction plans and specifications for each Restaurant.  Developer shall
pay the architect’s fee which shall be part of the Total Project Cost. 
Developer shall be entitled to utilize the plans and specifications now and in
the future for the Project.  Granite City shall own exclusive rights in the
plans and specifications for the Restaurants, and

 

--------------------------------------------------------------------------------


 

shall own the plans and specifications for purposes of constructing the Tenant’s
Work on each Restaurant and for purposes of being the sole party authorized to
permit use of the plans and specifications or modifications thereof at other
sites (subject to architect’s rights to the plans and specifications which the
parties will try to minimize in negotiations).  Granite City shall advise
Developer on various final plan details and site plans, and the final
construction plans and specifications shall be subject to Granite City’s written
approval.  Such plans and specifications shall not be modified, supplemented, or
amended without Granite City’s prior written consent and approval; provided,
however, that Developer shall be allowed to amend non-material items throughout
the period of construction, if such item would not have a material effect on the
operation of the Restaurant and if such change would not increase the
construction cost of the Project by more than $1,000 for any single amendment
nor by more than $5,000 for all such amendments collectively.

 

(j)                                   Negotiate the terms and conditions of
other necessary and appropriate contracts between Developer and contractors and
professionals (i.e. appraisers, soil engineers, environmental engineers, civil
engineers, etc.) as required to complete facilities.  Developer shall require
(i) the general contractor to carry and maintain adequate builder’s risk
insurance; (ii) all such contractors to carry and maintain adequate general
liability insurance,  and (iii) professionals to have adequate liability and
errors and omissions insurance, and all such contracts shall have adequate
indemnity and insurance provisions so as to protect both Developer and Granite
City from errors and omissions and negligent acts by such contractors and
professionals.

 

(k)                                Secure all financing and funds necessary to
fund the Total Project Cost.

 

(l)                                   Coordinate with the project engineers and
architects obtaining the approvals needed from local, state, and federal,
governmental units and agencies as required to obtain all needed permits for all
Restaurant facilities and improvements.  Developer shall periodically review
with Granite City any design or site plan negotiations with such governmental
units and agencies and all final agreements regarding site plans shall be
subject to Granite City’s written approval which shall not be unreasonably
withheld.

 

(m)                             Provide a secure, web-based application that
provides real-time project status, expected completion date and project
management tools to allow Granite City to monitor the Project from the Internet.

 

(n)                               Approval or Disapproval of any Restaurant
site.

 

(o)                               Approval or Disapproval of the Total Project
Cost.

 

(p)                               Provide periodic cost estimates to Granite
City for completion of facilities, and use reasonable efforts to cause revisions
to be made to plans and

 

--------------------------------------------------------------------------------


 

specifications which are approved by Granite City to cause costs to be equal to
or less than the Guaranteed Maximum Cost.

 

(q)                               Conduct meetings pursuant to a construction
strip schedule with any and all architects, engineers, contractors, consultants,
suppliers, Granite City, and all other involved individuals and entities.

 

(r)                                  Coordinate and communicate development
activities between all parties, contractors, governmental agencies,
representatives, and Granite City.

 

(s)                                Assist in supervising construction including
consultation with contractors, architects, engineers, Granite City and all other
involved individuals and entities.

 

(t)                                  Permit periodic formal inspections of the
construction process and Project by Granite City and its agents at such times
and frequency as Granite City may require.

 

(u)                               Perform and observe in timely fashion each and
all of its covenants conditions, obligations and agreements under the
construction contract in accordance with the terms and conditions thereof.

 

(v)                               Promptly notify Granite City of any default or
breach of or under the Construction Contract by any party thereto or of any
failure of performance or other condition that with the giving of notice or the
passage of time, or both, would become a default.

 

(w)                             Coordinate payments to contractors and suppliers
and assist in making recommendations for payment for dispute work.

 

(x)                                 Arrange for the construction of required
public infrastructure (sewers, streets, etc.) by governmental bodies and advise
Granite City as to any estimated special assessments which need to be taken into
account in Granite City’s budget.

 

(y)                               Assemble all Project documents and records
including, but not limited to, guarantees, warranties, lien releases, operating
manuals, drawings, and other documents referred to in the specifications of the
facilities.

 

(z)                                 Prepare punch lists with Granite City upon
substantial completion of each facility and supervise corrections of the items
and work on such punchlists pending final completion of each facility.

 

(aa)                         Provide timely reporting of Project status to all
parties.  Developer acknowledges that it is critical to deliver each Restaurant
substantially completed by the construction contract Completion Date because
Granite City (i) will expend substantial amounts for the purchase of furniture,
fixtures, and equipment which will be delivered and paid for at a time that is
prior to the Completion Date

 

--------------------------------------------------------------------------------


 

and (ii) will, at significant cost, hire and train a substantial number of
employees some of whom will have to be paid whether or not the Restaurant is
substantially complete on the Completion Date.

 

(bb)                          Developer shall be obligated to deliver the
Restaurant substantially complete by the Completion Date subject to Unavoidable
Delay.  Unavoidable Delay shall mean delays in the performance of obligations
under this Agreement due to acts of God, acts of the public enemy, acts of
Granite City, other than customary performance by Granite City of Tenant’s Work
or performance in accordance with the Schedule in Section 3.1, performance,
which delays the completion of Developer’s work or late delivery by Granite
City’s suppliers, failure of unrelated third parties to perform binding
contracts with Developer, the direct unavoidable result of strikes, walk outs
and lockouts which could not be reasonably anticipated, fire, floods, epidemics
and quarantines, unavailability of power, unavailability of materials which
would not reasonably be anticipated, the requirement to remediate environmental
conditions other than as noted in environmental audits procured prior to
commencing construction, the requirement to correct concealed conditions not
revealed by adequate soil tests, action or inaction of governmental authorities,
unusually severe weather not reasonably anticipatable, casualty to the Project
improvements, and litigation which delays construction by injunction, provided
no such occurrence shall constitute “Unavoidable Delay” for a party unless the
party gives written notice to the other party of such occurrence within thirty
(30) days of the party’s knowledge of its first occurrence.  For each day of
Unavoidable Delay, one day shall be added to the Development Schedule under this
Agreement for completion of the affected task and any subsequent task the
commencement of which is dependent on completion of the affected task.  The
parties may amend the Development Schedule by change order to incorporate those
changes in completion dates for affected tasks in order to assure agreement on
such matters.

 

(cc)                            Subject to Unavoidable Delays, deliver to
Granite City first class quality Restaurants constructed in accordance with
approved plans and specifications within time frames provided by this agreement
and the leases to be entered into by Developer and Granite City.

 

1.3                                 Restaurant Fee.  For each Restaurant
developed, Developer will earn a $75,000 fee (“Restaurant Fee”).  The Restaurant
Fee shall be part of the Total Project Cost.  Developer shall not be entitled to
additional reimbursement for site selection expenses or travel expenses.

 

SECTION 2
RESPONSIBILITIES OF GRANITE CITY

 

2.1                                 Granite City’s obligations are set forth in
the following subparagraphs of this Section 2, and as provided elsewhere in this
Agreement; provided, however, that if the performance of any duty of Granite
City set forth in this Agreement is beyond the reasonable control of Granite
City, Granite City shall nonetheless be obligated to (1) use

 

--------------------------------------------------------------------------------


 

its best efforts to perform such duty and (2) promptly notify Developer that the
performance of such duty is beyond its reasonable control.  Granite City shall:

 

(a)                                Review and provide written consent or
rejection for all site selections for each Restaurant as provided by Developer.

 

(b)                               Negotiate and enter into a lease with
Developer in accordance with Sections 3 and 7 herein.

 

(c)                                Approve or disapprove, in writing, the plans
and specifications of each Restaurant.

 

(d)                               Approve or disapprove, in writing, the
Guaranteed Maximum Cost in the construction contract and approval or disapproval
in writing of the Total Project Cost.

 

(e)                                Provide all communication to Developer in a
timely manner to expedite development activities between all parties,
contractors, governmental agencies, and other representatives.

 

(f)                                  Provide written materials containing the
instructions, requirements, standards, specifications and procedures for the
development and construction of Granite City Food & Brewery Restaurants.

 

(g)                               Acquire, construct, and install the Tenant’s
Work described in Exhibit C herein.

 

(h)                               Obtain the liquor license and brewing license
for each Restaurant.

 

SECTION 3
DEVELOPMENT SCHEDULE

 

3.1                                 Development Process.  Recognizing that time
is of the essence, Developer (D) and Granite City (GC) acknowledge and agree
that a material provision of this Agreement is that the following development
schedule must be completed within ten (10) days of the parties selecting a site
and adhered to during the term of this Agreement.  The Development Schedule for
Restaurants subject to this Agreement will be completed with Exhibit D as a
guide:

 

a.

 

Identification of city or metropolitan area (“Market”) for Project (GC)

 

As initiated by GC

 

 

 

 

 

b.

 

Site Selection (GC & D)

 

     days after Market Identification

 

 

 

 

 

c.

 

Executed Land Agreement (D)

 

     days after Site Selection

 

 

 

 

 

d.

 

Modified Plans and Specifications (GC)

 

     days after Site Selection

 

--------------------------------------------------------------------------------


 

e.

 

Estimate of Project Cost (D)

 

     days after delivery of Plans and Specifications

 

 

 

 

 

f.

 

Approval or Disapproval of Total Project Cost Budget (GC and D)

 

     days after estimate of costs

 

 

 

 

 

g.

 

Approval or Disapproval of Restaurant Site (D and GC)

 

 

 

 

 

 

 

h.

 

Execution of Lease (D and GC)

 

     days after

 

 

 

 

 

i.

 

Acquisition of Liquor License (GC)*

 

     days after

 

 

 

 

 

j.

 

Acquisition of Brewing License (GC)

 

     days after

 

 

 

 

 

k.

 

Expiration of Contingency Period under Land Agreement (D and GC)

 

 

 

 

 

 

 

l.

 

Closing of Land Purchase under Land Agreement (D)

 

 

 

 

 

 

 

m.

 

Commencement of Developer Construction (D)**

 

     months after Land Agreement executed

 

 

 

 

 

n.

 

Commencement of Granite City Construction (GC)

 

     days after

 

 

 

 

 

o.

 

Completion of Developer Construction (D)

 

     months after commencement of construction

 

 

 

 

 

p.

 

Completion of Granite City Construction (GC)

 

     days after

 

--------------------------------------------------------------------------------

*                                         Granite City may waive acquisition of
liquor license on schedule if Granite City has entered into a purchase agreement
to purchase a liquor license

 

**                                  Construction of a Restaurant shall be deemed
to commence upon Developer commencing material and continuous work under the
general construction contract.

 

3.2                                 Failure to Comply with Development
Schedule.  The Developer or Granite City’s failure to comply with the above
Development Schedule without material contribution to such failure by the other
party will constitute a material breach of this Agreement by the defaulting
party and, in that event, the non-defaulting party will have the right to
terminate this Agreement as provided in Section 4.2.  Termination of this
Agreement as a result of the defaulting party’s failure to meet the Development
Schedule set forth above will not affect an individual Restaurant which is in
compliance with the Development Schedule or for which a lease has been executed,
but will terminate the contract with respect to the obligation to construct or
lease additional Restaurants with Developer.

 

--------------------------------------------------------------------------------


 

SECTION 4
EVENTS OF DEFAULT

 

4.1                                 Defined.  The term “Event of Default” shall
mean any failure by any party to observe or perform any material covenant,
condition, obligation or agreement on its part to be observed or performed under
this Agreement, insolvency of a party, the filing of a petition in bankruptcy by
a party or the filing of a petition in bankruptcy against such party which is
not dismissed within sixty (60) days.

 

4.2                                 Remedies.

 

(a)                                  Default by Developer.  Whenever any Event
of Default occurs as a result of an act or omission of Developer, after
providing thirty (30) days written notice to Developer of the Event of Default,
and only if the Event of Default has not been cured within thirty (30) days of
Developer receiving such notice, Granite City may, as its sole and exclusive
remedies:

 

(i)                                     suspend Granite City’s performance under
this Agreement; and/or

 

(ii)                                  cancel, rescind or terminate this
Agreement.

 

(b)                                 Default by Granite City.  Whenever an Event
of Default occurs as a result of an act or omission of Granite City set forth in
this Agreement, Developer shall have, as its sole and exclusive remedy, the
right to terminate this Agreement after providing thirty (30) days written
notice to Granite City of the event of default, but only if the event of default
has not been cured within said thirty (30) days.  Developer’s inability to sell
Restaurants sites shall not be an Event of Default that entitles Developer to
exercise its remedies.

 

4.3                                 Termination.  Upon termination of the
Agreement,

 

(a)                                  Developer will have no further right or
obligation to construct Restaurants.

 

(b)                                 Granite City will have the right to develop
and construct Restaurants in any location and to contract with another party for
development in any location.

 

(c)                                  Neither party shall have further
liabilities under this Agreement except as provided in Section 4.3(d) and
4.3(e) below but both parties shall remain obligated under any lease they have
entered into pursuant to this Agreement.

 

(d)                                 Granite City will have the right but not the
obligation to take assignment from Developer of any existing land purchase
agreements for sites identified as Restaurant sites pursuant to this agreement
for a purchase price equal to the amount, if any, of Developer’s out of pocket
costs relating to such site, and

 

--------------------------------------------------------------------------------


 

the right but not the obligation to purchase from Developer any uncompleted
Restaurant facility subject to this Agreement, and not subject to an executed
lease between the parties, for a price equal to the lesser of the Total Project
Cost or the amount of allowable costs incurred by Developer to date of exercise
of Granite City’s purchase.

 

(e)                                  Notwithstanding the above, neither Granite
City or the Developer shall terminate this Agreement on account of a default
which is not a material default (as defined below), provided the defaulting
party uses commercially reasonable efforts to cure the default.  For purposes of
this Agreement a Material Default means a default which either delays the
Completion Date by at least 30 days or causes the nondefaulting party at least
$50,000 in damages.

 

(f)                                    Notwithstanding the above, termination of
this Agreement will not affect an individual Restaurant which is in compliance
with the Development Schedule or for which a lease has been executed.

 

4.4                                 Dispute Resolution.  In the event the
parties cannot agree on any matter set out in this Agreement, the parties, at
the option of either party, may election to have the matter resolved by
mediation.  The mediation shall take place in Hennepin County, State of
Minnesota.  The party exercising the option to mediate shall give not less than
ten (10) days’ written notice of the mediation.  The notice shall state the
place and time of mediation and the name of the mediator, who shall be agreed
upon by the parties or attorneys for the parties after consultation, or in
absence of such agreement, shall be a licensed lawyer with prior experience as a
mediator designated by the party calling for the mediation.  In the event
mediation does not successfully resolve the matter, or in the event the option
to mediate is not timely exercised, the parties may seek their remedies at law,
including but not limited to the right to pursue such remedies in any state or
federal court of competent jurisdiction, with the law of the State of Minnesota,
without regard to its conflict of law provisions, to govern the construction and
interpretation of this Agreement.

 

4.5                                 Remedies.  Each and every such remedy set
forth in this Agreement shall be cumulative and shall be in addition to every
other remedy given under this Agreement, provided that in no event shall a party
be entitled to double recovery or multiple remedies which if effected in their
totality would be inequitable or in bad faith.  No delay or omission to exercise
any remedy or power accruing upon any event of default shall impair any such
remedy or power or shall be construed to be a waiver thereof.  Any such remedy
and power may be exercised from time to time and as often as may be deemed
expedient.  In order to entitle either party to exercise any remedy reserved to
it, it shall not be necessary to give notice, other than such notice as may be
required in this Section 4.

 

4.6                                 No Additional Waiver Implied by One Waiver. 
In the event any Event of Default is waived by the non-defaulting party, such
waiver shall be limited to the particular Event of Default so waived and shall
not be deemed to waive any other concurrent, previous or subsequent Event of
Default hereunder.

 

--------------------------------------------------------------------------------


 

SECTION 5
SITE SELECTION

 

Developer will assume all cost, liability, expense and responsibility for
locating and obtaining sites for each Restaurant, provided Granite City has
fulfilled its obligations related to review and cooperation in approval of such
sites.  Developer will be responsible for coordination of constructing or
renovating each Restaurant at such sites.

 

5.1                                 Prior to the acquisition of each site for a
Restaurant, Granite City will, at its expense, submit to the Developer in
writing, a description of the site and a market feasibility study including
demographic information, land site plans, photographs, and such other
information or materials as the Developer may reasonably require.  The Developer
will have thirty (30) days after receipt of such information and materials from
Granite City to review and approve the proposed site as the location for a
Restaurant.  If Developer disapproves of any site, Developer will state in
writing its reasons for disapproval.

 

5.2                                 If the phase one environmental audit for a
potential site indicates a material risk of contamination, the Developer may
elect not to develop the site.  In such an event Granite City shall agree not to
develop such site as well.  Developer and Granite City will then endeavor to
locate an alternative site.

 

5.3                                 After the location for a Restaurant has been
reviewed and agreed upon by the Developer and Granite City, Developer shall
purchase or lease the site in accordance with Development Schedule deadline set
forth in Section 3.

 

5.4                                 Granite City shall select all furniture,
fixtures and equipment necessary for the operation of each Restaurant. 
Developer shall use its best efforts to secure a financing package for the
furniture, fixtures and equipment for the four Restaurants for which
construction is scheduled herein to commence in 2009.

 

5.5                                 As part of the services being provided by
Developer under this Agreement, Developer is acting as Granite City’s exclusive
agent in locating sites for Restaurant development, except for specific
transactions which Granite City provides written notice to Developer prior to
Developer’s contact with the owner of a site or the owner’s representative.  As
such, Granite City acknowledges and agrees that Developer may be entitled to an
additional brokerage commission paid by the owner of a site.  When reasonable to
do so, Granite City agrees to support Developer in obtaining such a commission.

 

SECTION 6
INSPECTION

 

Upon receipt thereof, Developer agrees to provide Granite City copies of all
proposed and executed construction contracts, subcontracts and purchase orders
related to the construction of the Restaurant.  Granite City or its agents,
contractors or employees shall be entitled, but not obligated, to inspect
construction of the Restaurant, all records relating to the Project real estate,
and the books and other financial records of Developer

 

--------------------------------------------------------------------------------


 

or the Contractor and Developer relating to the Project.  Developer shall
require Contractor to cooperate with Granite City in enabling Granite City to
accomplish such inspection.  At the completion of construction of the
Restaurant, all items set forth on any inspection report or punchlist shall be
completed before final payment is made to the Contractor.  The right of
inspection is for the benefit of Granite City.  Granite City shall not be deemed
to have assumed any responsibility to Developer or the Contractor, or any third
party as a result of any such action nor shall Granite City be deemed to have
waived any claims or warranties either by exercising such rights or by declining
to exercise such rights.

 

SECTION 7
LEASE AGREEMENT

 

7.1                                 Leases.  For each Restaurant site developed
by Developer, Granite City shall enter into a lease agreement (the “Lease”) with
Developer or an assignee of Developer substantially in Granite City’s standard
form to be finalized by the parties to be consistent with the terms and
conditions of this Agreement and attached as Exhibit A prior to May 30, 2008 or
such other date to which the parties may mutually agree in writing.  If the
Parties cannot reach an agreement, this Agreement shall become null and void. 
Each lease agreement shall contain the following terms:

 

(a)                                  Triple Net.  Each lease shall be a “pure”
triple net lease in which the Developer will incur no additional operating
expenses whatsoever, except for certain capital costs specified in the lease.

 

(b)                                 Term of Lease.  Each lease term shall be for
twenty (20) years with three (3) seven-year options to renew, unless the
underlying ground lease term is for a lesser term and Granite City specifically
approves a lesser term for that reason.

 

(c)                                  Project Costs.  The Approved Total Project
Cost of construction of the Restaurant shall be equal to the sum of (i) the
Guaranteed Maximum Cost amount set forth in the AIA Guaranteed Maximum Cost
Construction Contract, and (ii) the “Approved Soft Cost Budget” and
(iii) “Approved Land Costs.”  The Approved Total Project Cost will not change
unless Granite City initiates a change to the plans and specifications and both
parties execute a change order or in the event that the Total Project Cost
changes as a result of actions of Granite City or its suppliers.  Granite City
will not be responsible for increases in costs resulting from change orders
required as a result of failure of Developer to correctly determine conditions
of a site prior to purchasing the site.  Except for the Restaurant Fee and a fee
that may be paid by the owner of a site to Developer as Granite City’s
representative, there will be no development fee, management, financing or other
fee earned or due by the Developer it being agreed that such fees and the rent
fully compensates Developer.  Project costs are more specifically defined in
Exhibit B.

 

--------------------------------------------------------------------------------


 

(d)                                 Rent.  The annual Base Rent (as defined in
the Lease) shall be determined by multiplying the approved Total Project Cost,
by 9.5%.  Annual Base Rent shall be increased on the 5th, 10th and 15th
anniversaries of the Lease Commencement Date for the following five lease years
by seven and one-half percent (7.5%).  Annual Base Rent shall be increased on
each of the 20th, 27th and 34th anniversaries of the Lease Commencement Date for
the following seven lease years by 10%.

 

For example, if the first Project has a Approved Total Project Cost of
$3,000,000 and an actual Total Project Cost of $3,002,000 the annual Base Rent
for the first lease year would be (9.5%) ($3,000,000) = $285,000.  On the fifth
anniversary of the Lease Commencement Date the annual Base Rent would increase
to $306,375.

 

Beginning on January 1, 2010, the parties shall annually review the market
condition for the terminal cap rate used to calculate the Expected Sales Price
in subsection 7.1(g).  The market terminal cap rate as of the date of this
Agreement has been calculated at 8.25%.  The market terminal cap rate shall be
reviewed to determine whether the percent used to calculate the annual base rent
for a Restaurant site where a lease has not been executed between the parties
needs to be adjusted.  If market conditions have changed, the parties shall use
good faith efforts to agree upon a changed percent used to calculate the annual
base rent that is 125 basis points over the changed market terminal cap rate. 
In the event that the parties cannot in good faith agree on changed percent used
to calculate the annual base rent to reflect market conditions related to the
Expected Sales Price, either party may terminate this Agreement upon written
thirty (30) day notice with the further opportunity to agree upon the changed
percent during the thirty (30) day period.

 

(e)                                  Rent Commencement Date.  Rent shall
commence for each site the earlier of (i) the day Granite City commences to
operate as a public Restaurant, or (ii) the twenty-first (21) day after the
issuance of a certificate of occupancy, provided that Granite City shall be
liable for rent that would have been due and payable except for any delay in
obtaining a certificate of occupancy beyond the approved Development Schedule to
the extent such delay results solely from Granite City failing to complete the
Tenant Improvements specified on Exhibit C per the approved Development Schedule
without contribution to such delay by any acts or omissions of Developer.

 

(f)                                    Right of First Offer.  Granite City shall
have the right of first offer to purchase the Restaurant real estate,
improvements and, if owned by the Developer, the Restaurant furniture, fixtures
and equipment, (“Restaurant Property”) prior to any sale of the Restaurant by
Developer to a third party.  Developer shall provide notice to Granite City of
acceptable terms of sale.  Granite City shall have ten (10) days to enter into a
purchase agreement with Developer.  If Granite City does not enter into a
purchase agreement with Developer within such ten (10) day period, Granite
City’s right of first offer with

 

--------------------------------------------------------------------------------


 

respect to such sale shall expire.  If Developer does not enter into a purchase
agreement at a purchase price of at least 90% of the purchase price Developer
offered Granite City and close the purchase, within one (1) year of the
expiration of Granite City’s ten day acceptance period or such purchase
agreement is terminated prior to closing, Developer may not sell the Restaurant
Property to a third party without first offering to sell the Restaurant Property
to Granite City pursuant to the terms and conditions of the Right of First
Offer.  The Right of First Offer shall not be included in the lease but may be
recorded.  Provided that Granite City’s Right of First Offer has terminated
pursuant to the terms of this subsection (f), Granite City shall execute and
deliver to Developer a written recordable acknowledgement of the termination of
Granite City’s Right of First Offer drafted by Developer and reasonably
acceptable to Granite City.

 

(g)                                 Profit Split.  The Lease will provide that
when Developer sells any Restaurant developed pursuant to this Agreement
(“Restaurant”) and/or assigns the landlord’s interest in such Lease,
(collectively, the Restaurant and Lease are sometimes called the “Property”),
Developer will pay half of any “Excess Profit” to Granite City upon closing of
the sale.  Excess Profit is defined as the amount of the sales price for the
Property in excess of the sum of “Expected Sales Price” and Costs of Sale. 
“Costs of Sale” means customary costs incurred to sell the Restaurant Property
inclusive of transfer taxes, recording costs, title costs, due diligence costs
incurred by Developer under the purchase agreement, brokerage commissions and
legal fees.  The Developer may select a related party as the broker for such
sale.  The Expected Sales Price is the annual Base Rent (as defined in the
Lease) on the day the purchase agreement for the Property is fully executed
divided by 8.25%.   For example, a Restaurant that cost $2,450,000 would be
leased to Granite City at 9.5% of the cost, or $232,750 annually.  The terminal
cap rate of 8.25% would imply an Expected Sales Price of $2,821,212 (i.e.
$232,750/8.25%).  The excess of any sale price above $2,821,212 would be split
50/50 between United and Granite City.  If, for example the building sold at a
cap rate of 7.5% or $3,103,333 (i.e. $232,750/7.5%) then each party would split
the excess profit of $282,121 (i.e. $3,103,333 - $2,821,212).  Any loss on the
sale of a property would be borne solely by Developer.

 

(h)                                 It is anticipated that Granite City will
need to make substantial improvements to the Restaurant every 5 to 7 years
during the term of the Lease.  After obtaining written approval of such
improvements from Developer, which shall not be unreasonably withheld or
delayed, Granite City may enter into a construction contract with a general
contractor to construct such improvements.  In such event Granite City will not
commence construction unless Developer approves the contractor, the contract,
and builders risk insurance, such approvals not to be unreasonably withheld or
delayed and until Granite City has satisfied Developer that Granite City has the
funds necessary to pay the cost of such improvements.  Granite City may finance
such improvements with a leasehold mortgage reasonably acceptable to Developer. 
The terms of this Section 7.1(i) shall be incorporated in more detail in the
Lease.

 

--------------------------------------------------------------------------------


 

7.2                                 Lease to Govern.  Once a lease is executed
for a specific Restaurant site, the terms of the lease shall govern and control
the relationship of the parties with respect to the specific Restaurant site. 
To the extent that any provisions of this Agreement are inconsistent with or
contrary to the provisions of the executed lease, the provisions of the executed
lease shall control.

 

SECTION 8
NUMBER OF SITES

 

8.1                                 Developer agrees to develop, build and lease
up to twenty-two (22) Restaurants in the period commencing January 1, 2009
through December 31, 2012.  Except as hereinafter provided, during such period,
Developer shall be the exclusive developer for Granite City during the term of
this Agreement except as set forth in Sections 8.2, 8.3 and 8.4.  Granite City
shall not utilize any other developer as long as this Agreement is in effect. 
Developer shall be owner of Restaurants developed pursuant to this Agreement.
 Granite City and Developer agree upon the following development schedule:

 

2009

 

4 Restaurants

2010

 

6 Restaurants

2011

 

6 Restaurants

2012

 

6 Restaurants

 

8.2                                 Notwithstanding the above, without penalty
or liability, and without waiving any rights under this Agreement, Granite City
may:

 

(a)                                  Use another developer to develop
Restaurants if the Agreement is terminated pursuant to Section 3 or 4.2 because
of a Developer Default.

 

(b)                                 Use another developer to develop a
particular Restaurant if Developer declines to develop such Restaurant for any
reason including Developer’s unwillingness to approve the Guaranteed Maximum
Cost, the Total Project Cost, or the Restaurant Site.

 

In addition to the foregoing, Granite City may, without liability to Developer,
utilize its existing developer to develop three planned Restaurants; one in
South Bend, Indiana; one in Indianapolis, Indiana in 2008, and one in Troy,
Michigan in 2009.  Such Restaurants shall not be counted toward the
22-Restaurant Project to be developed by Developer pursuant to this Agreement.

 

8.3                                 Notwithstanding any other clause herein to
the contrary, if Granite City elects to develop a greater number of Restaurants
during the term of this Agreement than provided in this Agreement, it shall: 
(a) notify Developer in writing of the locations and tentative schedule for
developments; and (b) agree to promptly meet with Developer to discuss such
increased development.  Developer shall have thirty (30) days following the date
of written notice from Granite City to elect to increase the number of
Restaurants by some or all of the additional Restaurants requested by Granite
City.  If such election is

 

--------------------------------------------------------------------------------


 

made, such additional Restaurants shall be added to the number of Restaurants to
be developed pursuant to Section 8.1.  If Developer declines to develop some or
all of such additional Restaurants, Granite City may pursue development of such
Restaurants utilizing other developers, free of any obligation to Developer
under this Agreement with respect to such additional Restaurants, and the
parties hereto shall remain obligated under this Agreement in accordance with
its terms.

 

8.4                                 The parties anticipate that the preferred
project is for Developer to purchase fee title to a site and construct a
Restaurant for lease to Granite City.  However, the parties recognize that
occasionally it might be preferable for Developer to purchase and rehab an
existing building or to ground lease land for construction of a Restaurant to be
leased to Granite City.  On such occasions, Developer and Granite City shall
enter into exclusive negotiations for a period of sixty (60) days to attempt to
determine a fee arrangement acceptable to the parties.  If a mutually acceptable
fee arrangement can not be agreed upon within such time frame, Granite City can
utilize another developer for such site.

 

SECTION 9
TERM

 

9.1                                 This Agreement shall terminate on the later
of i) December 31, 2012 or ii) the date of completion of the last Restaurant to
be completed for which construction was commenced prior to December 31, 2012.

 

9.2                                 Notwithstanding any other clause herein to
the contrary, Granite City may terminate this Agreement without penalty or
payment by written notice to Developer within ninety (90) days of another party
acquiring substantially all the stock or assets of Granite City by merger or
otherwise.  In such event, Granite City shall comply with the terms of this
Agreement with respect to any Restaurant for which Developer has previously
entered into a binding agreement to acquire the land for such Restaurant but
Granite City shall not be obligated to develop other Restaurants with Developer.

 

SECTION 10
GENERAL PROVISIONS

 

10.1                           Notice.  Unless otherwise required by law, any
notices required or permitted to be given hereunder may be, and shall be deemed,
given when delivered in person, by overnight courier or deposited in the United
States Mail, postage prepaid, addressed to the party or parties to whom notice
is to be given, at the following addresses, or to such other addresses as the
parties may for themselves designate in writing by notice hereunder:

 

--------------------------------------------------------------------------------


 

If to Developer:

 

With a Copy to:

John Breitinger

 

Greg Brenny

3500 American Blvd. W, Ste 200

 

Fafinski Mark & Johnson, P.A.

Minneapolis, MN 55431

 

775 Prairie Center Drive, Suite 400

 

 

Eden Prairie, Minnesota 55344

 

 

 

If to Granite City Food & Brewery, Ltd.:

 

With a Copy to:

Steven J. Wagenheim

 

Avron Gordon, Esq.

5402 Parkdale Drive, Ste 101

 

Briggs and Morgan, P.A.

St. Louis Park, MN 55416

 

2400 IDS Center

 

 

Minneapolis, MN 55402

 

10.2                           Miscellaneous.  This Agreement (i) shall be
construed under and in accordance with the laws of the State of Minnesota;
(ii) may be executed in one or more counterparts, all of which shall be
considered one and the same agreement; (iii) embodies the entire agreement and
understanding, and supersedes all prior agreements and understandings between
Developer and Granite City relating to the subject matter hereof; and (iv) may
be amended or modified only in writing or as specifically provided herein.

 

10.3                           Successors and Assigns.  Developer shall have no
right to assign this Agreement or any of its rights or obligations hereunder,
except to an entity of which Developer has a controlling interest.  Subject to
the preceding sentence, this Agreement shall be binding on and inure to the
benefit of the parties hereto and their respective personal representatives,
successors and assigns.

 

10.4                           Exhibits.  All exhibits attached hereto are
incorporated herein and form a part of this Agreement.

 

10.5                           Binding Effect.  This Agreement shall be binding
on the parties hereto, their heirs, executors, personal representatives,
successors and assigns and supersedes any prior agreement for the development of
the Project between the parties hereto.

 

10.6                           Headings.  All section headings in this Agreement
are for convenience of reference only and are not intended to qualify the
meaning of any section.

 

10.7                           Pronouns.  All personal pronouns used in this
Agreement, whether used in the masculine, feminine or neuter gender, shall
include all other genders, the singular shall include the plural, and vice versa
as the context may require.

 

10.8                           Benefit of Agreement.  The obligations and
undertakings of the Developers set forth in this Agreement are made for the
benefit of the parties and shall not inure to the benefit of any creditor of the
parties or any owner of the parties or any other third party, notwithstanding
any pledge or assignment by a party of this Agreement or any rights hereunder.

 

10.9                           Counterparts.  This agreement may be executed by
the parties in counterpart and the signature pages assembled into one
agreement.  In such event each

 

--------------------------------------------------------------------------------


 

such assembled agreement shall be deemed a complete agreement binding on both
parties to the Agreement.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first written above.

 

 

GRANITE CITY FOOD & BREWERY,
LTD.

 

 

 

 

 

 

 

By

/s/ James G. Gilbertson

 

Its

Chief Financial Officer

 

 

 

 

 

 

 

UNITED PROPERTIES INVESTMENT
LLC

 

 

 

 

 

 

 

By

/s/

Keith A. Ulstad

 

Print

Keith A. Ulstad

 

Its

Vice President

 

 

 

 

 

 

 

By

/s/ John Breitinger

 

Print

John Breitinger

 

Its

Vice President

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LEASE

 

[To be filed when prepared.]

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

PROJECT COSTS

 

The following items are included in, but not limited to, “Total Project Cost”:

 

HARD COSTS TO INCLUDE:

 

·                                          Building Permit(s)

·                                          Soil Test(s)

·                                          Survey & Stakeout

·                                          Demolition and Clearing of Site

·                                          Excavation, Fill, Grading, Final
Grade

·                                          Sewer and Water

·                                          Footings and Foundations

·                                          Damproofing

·                                          Building Floor

·                                          Exterior Concrete/Flatwork

·                                          Patio

·                                          Curb & Gutter

·                                          Asphalt Paving

·                                          Parking Lot Striping

·                                          Lawn Sprinkler System, Sod,
Landscaping

·                                          Fences and Enclosures

·                                          Exterior Signage (illuminated and
non-illuminated)

·                                          Tools and Equipment

·                                          Clean Up

·                                          Temporary Power and Utilities

·                                          Temporary Facilities

·                                          Miscellaneous Materials & Labor

·                                          HVAC

·                                          Plumbing

·                                          Electrical

·                                          Electrical Fixtures (Some)

·                                          Building Sprinkler Systems

·                                          Framing

·                                          Insulation

·                                          Drywall

·                                          Finish Labor

·                                          Painting and Staining

·                                          Acoustical Ceiling

·                                          Quarry/Ceramic Tile, Carpet, Vinyl,
Cove Base

·                                          Building Package System, Building
Materials, Trusses, Steel, Finish Materials

·                                          Aluminum Entrance Assemblies/Exterior
Doors

 

B-1

--------------------------------------------------------------------------------


 

·                                          Impact Fees, SAC and WAC, park
dedication fees and other government entitlement costs

·                                          Soil Treatment for Termite Inspection
(if locally advisable)

·                                          Windows

·                                          Roof, Gutters, Downspouts

·                                          Fire Extinguishers (if purchased by
Developer)

·                                          Mini-Blinds (if purchased by
Developer)

·                                          Bathroom Accessories (if purchased by
Developer)

·                                          Cabinets (if purchased by Developer)

·                                          Shelving (if purchased by Developer)

·                                          Laminate/Marble Tops

·                                          Furniture, Fixtures or Equipment
installed and paid for by Landlord, if any

 

HARD COSTS TO BE EXCLUDED FROM TOTAL PROJECT COST:

 

The following costs shall be excluded from the Project Costs:

 

·                                          Tenant Work constructed and paid for
by Tenant

·                                          Furniture, Fixtures and Equipment
installed or constructed and paid for by Tenant

 

LAND AND SOFT COSTS TO BE INCLUDED IN TOTAL PROJECT COST:

 

The following costs shall be included in the Total Project Cost:

 

·                                          Land Cost

·                                          Title Insurance

·                                          Architect fees (even if architect
contract is with Granite City)

·                                          Civil Engineer

·                                          Mechanical Engineer

·                                          Electrical Engineer

·                                          Project Management Fee

·                                          Appraisal

·                                          Recording Fees

·                                          Financing Fees

·                                          Construction Interest

·                                          Real Estate Taxes

·                                          Drafting Fees

·                                          Builders Risk Insurance

·                                          Blueprints and Spec Books

·                                          Project Sign

·                                          Geotechnical Fees

·                                          Environmental audits

·                                          Legal fees for site specific legal
matters such as zoning, land use, environmental matters or negotiating contracts
specifically for the site

 

B-2

--------------------------------------------------------------------------------


 

(this category excludes among other things legal fees incurred by either party
negotiating non-site specific contracts and base forms between the parties, or
advising a party as to the parties corporate matters)

·                                          Travel expenses subsequent to site
approval within an agreed upon budget

·                                          Restaurant Fee

 

SOFT COSTS TO BE EXCLUDED FROM TOTAL PROJECT COST

 

·                                          Costs to set up and administer the
relationship inclusive of legal fees for this Development Agreement and lease
forms

·                                          Costs to develop, build and maintain
the secure web based applications

·                                          Travel expenses prior to site
approval

·                                          Market analysis costs

·                                          Developer overhead and professional
time expended

 

B-3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

TENANT’S WORK

 

Tenant’s Work to include furniture, fixtures and equipment (“FF&E”)

 

Back of House

 

·                                          Kitchen Equipment

·                                          Coolers and freezers

·                                          Shelving

·                                          Pots, pans, and other food
preparation small goods

·                                          Dinnerware

·                                          Bar casework and tops

 

Front of House

 

·                                          POS Station Casework and tops

·                                          Host Station Casework and tops

·                                          Furniture room divider and tops

·                                          Public Restroom vanities and tops

·                                          Booths, Tables, Chairs and Bar Stools

·                                          Hammered metal Trim and Railings

·                                          Artwork

·                                          Other loose decorations

 

Brewery

 

·                                          All Brewery Equipment (Provided by
GCFB, installed by Developer via General Contractor

·                                          Cooler

 

C-1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

GCFB DEVELOPMENT SCHEDULE

 

[g114931ka03i001.jpg]

 

D-1

--------------------------------------------------------------------------------